Citation Nr: 1720825	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-49 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUEs

1.  Entitlement to service connection for a right knee disability, including iliotibial band syndrome.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from January 1999 to July 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City.  Jurisdiction of the case is with the VA RO in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a bilateral knee right knee disability, including right iliotibial band syndrome, that had its onset during active service (6/23/08 VA 
21-4138 Statement in Support of Claim).  He developed right knee problems during Officers Candidate School (OCS) that were treated with Motrin and physical therapy.  His left knee pain developed after that treatment and his knee pain lessened after OCS with less physical activity.  In October 2010, the Veteran reported that he was treated in service for both knees during OCS, despite his service treatment records only show right knee treatment (10/26/10 Correspondence).

Service treatment records reveal that, on February 25, 1999, the Veteran was seen with a two-day history of right knee pain (6/23/08 STR-Medical, page 55).  The assessment was right lower extremity iliotibial band syndrome for which he was referred to physical therapy and placed on limited duty for one day.  

A February 26, 1999 physical therapy note indicates that the Veteran had right knee pain with fast walking and experienced relief that day (6/23/08 STR-Medical, page 56).  He wanted to return to full duty.  On March 1, 1999, the Veteran had soreness in the knee (right or left not specified) and his iliotibial band was "still causing pain" for which treatment involved ice to the right knee.  Id. at 56.  

Subsequent service treatment records do not discuss complaints or diagnosis of, or treatment for a left or right knee disability.  On a Report of Medical History completed in January 2004, the Veteran denied having knee trouble (locking, giving out, pain, or ligament injury, etc.), and his lower extremities were normal on examination at that time (6/23/08 STR-Medical, pages 10, 13, 108).

An August 2010 VA examiner noted crepitus on right knee full range of motion and diagnosed a normal bilateral knee examination, finding no evidence of a chronic knee condition.  But then the examiner opined that "the [V]eteran's current bilateral knee condition is less likely as not caused by or a result of the [iliotibial] band syndrome" for which he was treated in 1999 during active service military service.  The Board finds that this opinion is contradictory and it cannot be relied on a credible medical evidence weighing against the knee issues.

The Veteran subsequently submitted private orthopedic medical records, dated during February and March 2010, showing his treatment for left knee pain (11/22/10 Correspondence & MTR non-government facility).  A February 10, 2010 record reflects his complaint of left knee pain for 3 years.  Id. at 6.  X-rays showed skeletal maturity and minimal arthritis was noted on current examination.  The assessment included left knee pain, sprain/strain of the left knee, rule out a torn meniscus, and rule out plica.  The examiner observed that "in light of symptoms that have been occurring for the last 11 years", a magnetic resonance image (MRI) was warranted.  Id. at 6-7.  The February 2010 MRI of the Veteran's left knee showed degeneration of the medial meniscus without a discrete tear and small joint effusion.  Id. at 4, 8-9.  A February 17, 2010 record includes an assessment of left knee pain, chondromalacia, and degenerated meniscus without signs of tear.  Id. at 4.

The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Because the Veteran was diagnosed with left knee disorders during the appeal period, an additional opinion is required regarding whether such disorders resolved or whether they were incorrectly diagnosed.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (finding that a VA examination on which the Board relied was inadequate where the examiner did not indicate, positively or negatively, whether a recently diagnosed psychological disorder had resolved itself or was incorrectly diagnosed).  

An additional medical examination and opinion is warranted to determine if the Veteran has a right or left knee disability due to a disease or injury in active service. See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The Board finds that the Veteran should be contacted to see if there are any outstanding, relevant private treatment records related to either knee.

Accordingly, the case is REMANDED for the following actions:

1.  Contract the Veteran and request that he submit to VA or authorize VA to obtain any private (non-VA) treatment records related to either knee.  Additionally, associate any relevant VA treatment records related to his knees with the claim file.  

2.  After completing #1, schedule the Veteran for a VA examination to determine whether any current left or right knee disability, including left knee arthritis and chondromalacia, is related to a disease or injury in service.  The examiner should note that the claims folder was reviewed. 


The examiner should provide an opinion as to the following:

a. Does the Veteran currently have a right or left knee disorder, including left arthritis, chondromalacia, and degenerated meniscus without signs of tear? 

b. If the examiner determines that any of these knee disorders are not present currently, the examiner should state why (e.g., whether the prior diagnoses were made in error or the disability has gone into remission, etc.).

c. For any current left or right knee disability (any knee disability diagnosed since 2008), the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any current knee disorder is a result of disease or injury in service to include the notations in the February and March 1999 service treatment records.

d. The examiner must provide a comprehensive rationale for each opinion/conclusion.

e. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

f. The absence of evidence of treatment for left or right knee symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

g. The examiner is advised that the Veteran is competent to report in-service symptoms and history, and such reports, including those of a continuity of symptomatology, must be acknowledged and considered in formulating any opinions. 

3.  If any benefit sought on appeal remains denied, then issue a supplemental statement of the case; before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



